Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
                                               Status of the Application
2. Claims 1-2, 4-14 17-19, 21 are pending under examination. New claims 22-23 were added. Claims 1, 19 and 21 were amended. Claim 20 was previously withdrawn from further consideration as being drawn to nonelected group. The applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The objection to the informalities to claims 13 and 19 has been withdrawn in view of the amendment.
4. The objection to the claim 21 has been withdrawn in view of the amendment.
5. The rejection of claim 21 under 35 USC 103 as being unpatentable over Sutton et al. in view of Lowe et al. has been withdrawn in view of the amendment.
6. The rejection of claims 1-2, 4-6, 11-14 and 17-19 under 35 USC 102(a) as being anticipated by Martinez et al. has been withdrawn in view of the amendment.
7. The rejection of claims 1-2, 4-6, 11-14 and 17-19 under 35 USC 102(a) as being anticipated by Walder et al. has been withdrawn in view of the amendment.
                                                         Informalities
8. The following informalities are noted:
    (i)   Claim 21 step i) recites ‘one or more first amplification primer comprising a nucleic acid sequence selected from’ and one or more second primers having unextendible 3’ blocked primers that are selected from’. Amending the claim 21 with ‘one or more first amplification primers comprising a nucleic acid sequence selected from the group consisting of’ and one or more second amplification primers having unextendible 3’ blocked primers that are selected from the group consisting of’ is suggested.
  (ii) claim 21 step iii) recites the one or more first primer set(s) and the one or more second primer set(s). Amending the claim with ‘the one or more first primers and the one or more second primers is suggested, which would be in consistence with the limitations in step i). Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    Claims 1-2, 4-14, 17-19 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, step iii) and claim 22 recite ‘(by molarity)’; Claim 19, step iii) recites ‘(by weight or molarity). The recited limitations in the parenthesis are unclear and indefinite because it is not clear if the limitations in the parenthesis are required for the claimed step or not, that is, it is not clear whether the % of primers are limited by the limitations enclosed in the parenthesis or whether that is simply an example.
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claims 1-2, 4-14, 17-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoser (US 2011/0123991)
      Hoser teach a method of claims 1, 18-19, 23, detecting or quantifying a target nucleic acid in a nucleic acid sample and reducing the amplification of non-template molecules from the sample, the method consisting essentially of (comprising):
   i) incubating a composition comprising a nucleic acid sample comprising a template; one or more first amplification primer set(s); one or more second primer set(s); a polymerase (not a hot-start polymerase); and deoxynucleotide triphosphates (para 0017-0022; 0047-0063, 0071-para 0112-0116, 0185-0191); indicating one or more first primers and one or more second primers (3’ blocked and ii) isothermally amplifying (recombinase polymerase amplification) the template (0017-0022; 0047-0063, para 0112-0116, 0185-0191); and
iii) detecting or quantifying the amount of amplified template (0017-0022; 0047-0063, para 0112-0116, 0185-0191);
      wherein the one or more second primer set(s) is between 5 and 30% of the total
percentage of both primer sets by molarity of the first and second primer sets in the composition and the one or more first primer set(s) and the one or more second primer set(s) compete for binding with the template, and the inclusion of one or more second primer set(s) in the composition reduces non-specific amplification products (para 0017-0022; 0047-0063, para 0112-0116, 0185-0191; indicating molarity difference in both the primer sets ranging from 5 to 30%).
     With reference to claim 2, Hoser teach that the amplified template is detected or quantified in real time (0017-0022; 0047-0063, para 0112-0116, 0142-0150, 0185-0191).
     With reference to claim 4-6, Hoser teach that the one or more first primer set(s), is between about 15 and about 50 nucleotides in length, one or more second primer set(s) is between about 6 and about 50 nucleotides in length and one or more first primer set(s) is greater in length than the one or more second primer set(s) (para 0020-0021, 0058-0061, 0090, 0114-0015: indicating primers having length between 15-50).
    With reference to claims 7-10, Hoser teach that the one or more first primers, one or more second primers has one or more mismatched nucleotide with the template and have higher affinity binding to the template than the one or more second primers (para 0120-0126, 0101- 0116)
     With reference to claim 11-13, 19, Hoser teach that the one or more second primer set(s) comprises modified or non-natural nucleotide analogs, the one or more second primer set(s) has a modified 3' terminal nucleotide and the modified 3' terminal nucleotide of the one or more second primer set(s) is selected from a 3' phosphate blocking group, a 3' carbon spacer, or 3' dideoxy C base blocking group (para 0063-0120).
   With reference to claim 14, Hoser teach that in the amplification step ii) the modified 3' terminal nucleotide reduces the amount of amplification of products comprising the one or more second primer sets relative to the amount of amplification of products comprising the one or more first primer sets (0115-0116, 0120-0125).
   With reference to claim 17, Hoser teach that the polymerase is selected from a strand-displacing polymerase and a thermostable polymerase (para 0071-0074).
      With reference to claim 18, Hoser teach that the reaction mixture is an amplification reaction mixture suitable for isothermal amplification by NASBA, TMA (para 0012, para 0085-0086). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
12.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Turba (WO 2016/174642) in view of Hoser (US 2011/0123991).   
    Turba teach a method of claim 21, detecting a nucleic acid from a biological 
sample by loop mediated isothermal amplification, the method comprising:
i) incubating a composition comprising a nucleic acid sample comprising a
template; one or more first amplification primers comprising a nucleic acid sequence
selected from SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID
NO:5, one or more second primer selected from SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, a polymerase; and deoxynucleotide triphosphates (page 3, line 10-34, page 4, 1-3, table1 on page 7-11: wherein SEQ ID NO: 74 of Turba comprises a first primer sequence of SEQ ID NO: 2 and a second primer sequence of SEQ ID NO: 7 as claimed, see the following sequence alignment);

For SEQ ID NO: 2
DE   Klebsiella pneumoniae KPC gene specific BIP LAMP primer, SEQ ID 74.
KW   KPC gene; antibiotic resistance; carbapenemase; dna detection;
KW   loop-mediated isothermal amplification; primer; ss.
OS   Klebsiella pneumoniae.
OS   Synthetic.
CC PN   WO2016174642-A1.
CC PD   03-NOV-2016.
CC PF   02-MAY-2016; 2016WO-IB052472.
PR   30-APR-2015; 2015IT-TO000235.
CC PA   (GENE-) GENEFAST SRL.
CC PI   Turba ME;
DR   WPI; 2016-68861W/79.
SQ   Sequence 43 BP; 11 A; 8 C; 10 G; 14 T; 0 U; 0 Other;
  Query Match             100.0%;  Score 19;  DB 54;  Length 43;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGTTACGGCAAAAATGCG 19
              |||||||||||||||||||
Db          3 CCGTTACGGCAAAAATGCG 21
For SEQ ID NO: 7

SQ   Sequence 43 BP; 11 A; 8 C; 10 G; 14 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 19;  DB 54;  Length 43;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGTTACGGCAAAAATGCG 19
              |||||||||||||||||||
Db          3 CCGTTACGGCAAAAATGCG 21

ii) amplifying the template and iii) detecting or quantifying the amount of amplified template (page 3, line 10-34, page 4, 1-3, table1 on page 7-11).
             However, Turba did not specifically teach blocking a primer competing with one or more second primers and the percentage of second primer by molarity is between 40 and 50%.
           Hoser teach a method of claims 1, 18-19, 23, detecting or quantifying a target nucleic acid in a nucleic acid sample in an isothermal amplification and reducing the amplification of non-template molecules from the sample, wherein Hoser teach blocking a primer to reduce non-specific amplification, wherein the blocked primer competes with other primers in the reaction thereby reducing non specific amplification (para 0016, 0060-0063, 0112-0116), wherein the one or more second primer set(s) is between 40 and 50% to of the total percentage of both primer sets by molarity of the first and second primer sets in the composition and the one or more first primer set(s) and the one or more second primer set(s) compete for binding with the template, and the inclusion of one or more second primer set(s) in the composition reduces non-specific amplification products (para 0017-0022; 0047-0063, para 0112-0116, 0185-0191; indicating molarity difference in both the primer sets ranging from 40-50%).
     It would have been prima facie obvious to a person of ordinary skill in the art before
the effective filing date of the invention to combine the method as taught by Turba 
with blocked oligonucleotide primer as taught by Hoser to reduce nonspecific amplification. The ordinary artisan would have motivated to combine the method as taught by Tuba with the blocked oligonucleotide primer of Hoser and have a reasonable expectation of success that the combination would result in reducing non-specific amplification because Hoser explicitly taught the blocked primer competes with other primers in the reaction thereby reducing non-specific amplification (para 0016, 0060-0063, 0112-0116) and such a modification of the method is considered obvious over the prior art.


                                                      Conclusion
               No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637